Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/18/20, 05/03/21, 07/30/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 07/31/20.  These drawings are acceptable.
Allowable Subject Matter
3.	Claims 1-18 have been cancelled.
4.	Claims 19-38 are allowed.
5.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 19 and 31. 
6.          As claims 19, 31, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for measuring reflectivity of a sample using an imaging reflectometer that includes a large field lens and a spot reflectometer, the method comprising sequentially generating a plurality of input beams at a first switching rate, each of the plurality of input beams generated by a different light source, at least some of the plurality of input beams having different nominal wavelengths than others of the plurality of input beams; directing each of the plurality of input beams through an illumination pupil having a first numerical aperture 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 10, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877